 Case 2:19-cv-12066-PDB-EAS ECF No. 17, PageID.87 Filed 02/02/21 Page 1 of 2

Amy L. Bennecoff (275805)
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: 215-540-8888
Facsimile: 215-540-8817
teamkimmel@creditlaw.com
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

DAVID OWENS,                                 §
                                             §
               Plaintiff,                    §      Civil Action No. 2:19-cv-12066-PDB-EAS
                                             §
               v.                            §
                                             §
CREDIT ACCEPTANCE                            §
CORPORATION,                                 §
                                             §
               Defendant.                    §
                                             §


                                 STIPULATION TO DISMISS


TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.



  /s/ Stephen W. King                                  /s/ Amy L. Bennecoff Ginsburg
   Stephen W. King                                      Amy L. Bennecoff Ginsburg Esq.
   King & Murray PLLC                                   Kimmel & Silverman, P.C.
   355 S. Old Woodward Avenue, Suite 100                30 East Butler Pike
   Birmingham, MI 48009                                 Ambler, PA 19002
   Phone: 248-792-2398                                  Phone: (215) 540-8888
   Fax: 248-646-8277                                    Fax: (215) 540-8817
   Email: sking@kingandmurray.com                       Email: aginsburg@creditlaw.com
   Attorney for the Defendant                           Attorney for the Plaintiff

   Date: February 2, 2021                              Date: February 2, 2021


                                              -1-

                                    STIPULATION FOR DISMISSAL
Case 2:19-cv-12066-PDB-EAS ECF No. 17, PageID.88 Filed 02/02/21 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of

the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF

system:

  Stephen W. King
  King & Murray PLLC
  355 S. Old Woodward Avenue, Suite 100
  Birmingham, MI 48009
  Phone: 248-792-2398
  Fax: 248-646-8277
  Email: sking@kingandmurray.com
  Attorney for the Defendant


DATED: February 2, 2021                    /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg Esq.
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           Email:aginsburg@creditlaw.com
                                           Attorney for Plaintiff




                                            -2-

                                  STIPULATION FOR DISMISSAL
